2:18-cv-00151-DCN       Date Filed 08/13/20       Entry Number 157         Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

     BERKELEY COUNTY SCHOOL DISTRICT, )
                                            )
                       Plaintiff,           )
                                            )                   No. 2:18-cv-00151-DCN
                 vs.                        )
                                            )                         ORDER
     HUB INTERNATIONAL LIMITED, HUB         )
     INTERNATIONAL MIDWEST LIMITED,         )
     HUB INTERNATIONAL SOUTHEAST,           )
     KNAUFF INSURANCE AGENCY, INC.,         )
     STANLEY J. POKORNEY, SCOTT             )
     POKORNEY, and BRANTLEY THOMAS,         )
                                            )
                       Defendants.          )
     _______________________________________)

            This matter is before the court on defendants HUB International Limited

     (“HUB”), HUB International Midwest Limited, Stanley J. Pokorney (“Pokorney”), and

     Scott Pokorney’s (collectively, “Insurance Defendants”) motion to disqualify plaintiff

     Berkeley County School District’s (“the District”) counsel, Joshua Whitley (“Whitley”),

     ECF No. 146. For the reasons set forth below, the court denies the motion.

                                        I. BACKGROUND

            This case arises out of the alleged embezzlement of millions of dollars from the

     District. The District alleges that its former Chief Financial Officer Brantley Thomas

     (“Thomas”) conspired with Insurance Defendants to defraud the District through a

     concerted kickback scheme related to the purchasing of unnecessary insurance policies.

     Relevant to the motion before the court, Thomas was indicted by a State Grand Jury for

     embezzlement on November 15, 2017 based on his conduct that is also subject of this

     civil suit. During the course of the State’s investigation prior to the indictment, the State



                                                   1
2:18-cv-00151-DCN       Date Filed 08/13/20       Entry Number 157         Page 2 of 10




     filed a petition for an order of disclosure to permit the State to disclose Grand Jury

     materials to Whitley to aid in the State’s investigation. ECF No. 127-2. The petition was

     granted (“Disclosure Order”). ECF No. 127-1.

            The Insurance Defendants did not learn of the Disclosure Order and Whitley’s

     involvement in the State Grand Jury proceedings until recently. Once they did, the

     Insurance Defendants filed a motion with the judge presiding over the State Grand Jury,

     South Carolina Circuit Court Judge DeAndrea G. Benjamin, to determine whether

     Whitley violated the Disclosure Order.1 The Insurance Defendants’ concern was that

     Whitley may have learned of confidential information during the State Grand Jury

     investigation and is now using that information in this lawsuit to the material

     disadvantage of the Insurance Defendants, requiring Whitley’s disqualification as

     counsel. The Insurance Defendants also filed a motion to stay in this case, which the

     court granted pending the outcome of Judge Benjamin’s proceedings.

            During the week of June 16, 2020, Judge Benjamin held two in camera, ex parte

     hearings to take testimony from Whitley and from the Assistant Attorney General

     involved in the State Grand Jury proceedings and to ask questions that were submitted by

     all parties. She also reviewed Whitley’s time and billing statements related to the

     investigation. Judge Benjamin did not permit the Insurance Defendants to examine any

     of the evidence or to be present at the hearings. She concluded that Whitley did not

     violate the Disclosure Order and held that she did not have the jurisdiction to determine

     whether Whitley should be disqualified as counsel in this case. ECF No. 151-2 at 3.



            1
              The Insurance Defendants filed their motion with Judge Benjamin because she
     has jurisdiction “to hear all matters arising from the proceedings of a state grand jury.”
     S.C. Code Ann. § 14-7-1730(A).
                                                   2
2:18-cv-00151-DCN       Date Filed 08/13/20       Entry Number 157        Page 3 of 10




     Despite Judge Benjamin’s finding, Insurance Defendants filed a motion to disqualify

     Whitley on July 22, 2020. ECF No. 146. Pursuant to the court’s instruction, the District

     responded on July 30, 2020. ECF No. 151. The court held a hearing on the motion on

     August 4, 2020. The motion is ripe for review.

                                          II. STANDARD

            “A motion to disqualify counsel is subject to the Court’s supervisory authority to

     ensure fairness in all judicial proceedings.” Valizadeh v. Doe, 235 F. Supp. 3d 761, 763

     (D.S.C. 2017). The South Carolina Code of Professional Responsibility establishes the

     ethical standards governing the practice of law in this court. Local Civil Rule 83.I.08

     DSC, RDE Rule IV(B). The decision to disqualify counsel is within the court’s

     discretion. United States v. Urutyan, 564 F.3d 679, 686 (4th Cir. 2009). Nevertheless,

     “[t]he drastic nature of disqualification requires that courts avoid overly-mechanical

     adherence to disciplinary canons at the expense of litigants’ rights freely to choose their

     counsel; and that they always remain mindful of the opposing possibility of misuse of

     disqualification motions for strategic reasons.” Shaffer v. Farm Fresh, Inc., 966 F.2d

     142, 146 (4th Cir. 1992). “[T]he moving party has a high standard of proof to

     demonstrate that disqualification is required.” Latham v. Matthews, 2011 WL 52609, at

     *2 (D.S.C. Jan. 6, 2011).

                                        III. DISCUSSION

             Insurance Defendants argue that Whitley should be disqualified because they

     assume that he obtained confidential information from the State Grand Jury proceedings

     that could possibly be used to the material disadvantage of the Insurance Defendants.




                                                  3
2:18-cv-00151-DCN       Date Filed 08/13/20         Entry Number 157       Page 4 of 10




     Insurance Defendants further argue that any doubt regarding this matter must be resolved

     in their favor and result in Whitley’s disqualification.

            In response, the District first argues that the Insurance Defendants misstate the

     standard for disqualification and that instead of the court resolving doubts in favor of

     Insurance Defendants, Insurance Defendants must make a strong showing that

     disqualification is warranted. Then, as expected, the District argues that Judge

     Benjamin’s order precludes any argument that Whitley improperly used confidential

     State Grand Jury information and that Insurance Defendants have failed to articulate any

     other instance of how Whitley has violated the Rules of Professional Conduct, meaning

     there is no basis to disqualify Whitley. The court agrees with the District and finds that

     Whitley’s disqualification is not warranted.

            A. Standard of Review

            The parties present two different standards of review for motions to disqualify.

     The Insurance Defendants use a more lenient standard, claiming that any doubt must be

     resolved in favor of disqualification, while the District contends that the Insurance

     Defendants must make a strong showing of conflict in order to disqualify Whitley. The

     Insurance Defendants rely on United States v. Clarkson, which states that “[i]n

     determining whether to disqualify counsel for conflict of interest . . . [and] in the proper

     exercise of its supervisory power over the members of the bar and with a view of

     preventing ‘the appearance of impropriety,’ [the district court] is to resolve all doubts in

     favor of disqualification.” 567 F.2d 270, 273 n.3 (4th Cir. 1977). The District points to

     more recent Fourth Circuit jurisprudence that requires a “strong showing” that is more

     than speculation to warrant disqualification. See Shaffer, 966 F.2d at 146 (finding that



                                                    4
2:18-cv-00151-DCN         Date Filed 08/13/20     Entry Number 157         Page 5 of 10




     “even the likelihood of [the] actual occurrence [of unethical conduct] is much too

     speculative on the present record to warrant disqualification”); Sanford v.

     Commonwealth of Virginia, 687 F. Supp. 2d 591, 603 (E.D. Va. 2009) (noting that

     “some stronger indicator than judicial intuition or surmise on the part of opposing

     counsel is necessary to warrant the drastic step of disqualification of counsel”); Valizadeh

     v. Doe, 235 F. Supp. 3d 761, 763 (D.S.C. 2017) (“[T]he party seeking to disqualify

     another’s counsel bears a ‘high standard of proof’ to show disqualification is

     warranted.”). While the court has its doubts regarding the validity of the standard relied

     upon the Insurance Defendants, the court finds that it need not resolve this dispute

     because even applying the Insurance Defendants’ more lenient standard, there is no doubt

     that Whitley’s disqualification is not warranted here for the reasons discussed in the

     following section.

             B. Disqualification

             Insurance Defendants rely on Rule 1.11(c) of the South Carolina Rules of

     Professional Conduct to argue that Whitley should be disqualified. The rule provides

     that:

             a lawyer having information that the lawyer knows is confidential
             government information about a person acquired when the lawyer was a
             public officer or employee, may not represent a private client whose
             interests are adverse to that person in a matter in which the information
             could be used to the material disadvantage of that person.

     Rule 1.11(c) (emphasis added). Insurance Defendants acknowledge that Whitley did not

     serve as a public officer or employee who worked on Thomas’s State prosecution but

     nevertheless argue that Rule 1.11(c) still applies because the “principle” of the rule is that

     a lawyer cannot represent a client when the lawyer possesses confidential information



                                                   5
2:18-cv-00151-DCN       Date Filed 08/13/20      Entry Number 157        Page 6 of 10




     obtained through government service that could be used to the material disadvantage of

     the party adverse to the lawyer’s client. Insurance Defendants derive this principle from

     comment 4 of Rule 1.11, which states that “unfair advantage could accrue to the other

     client by reason of access to confidential government information about the client’s

     adversary obtainable only through the lawyer’s government service.”

            In applying Rule 1.11 to Whitley, a private attorney, Insurance Defendants’

     extrapolation of the rule goes too far. The rule clearly only applies to lawyers who were

     public officers or employees, and Whitley was not. The same is true for the comment on

     which Insurance Defendants rely. The comment limits its applicability to public officers

     or employees, as made apparent by the qualifier about the information “obtainable only

     through the lawyer’s government service.” The “principle” of the rule for which the

     Insurance Defendants advocate cannot override the plain language of the rule and its

     comment. Another glaring issue with the Insurance Defendants’ position is that they

     retained an expert on legal ethics, Nathan Crystal, to opine on the ethics of Whitley’s

     conduct, and Mr. Crystal did not opine that Whitely violated Rule 1.11. In fact, he

     doesn’t even mention the rule in his affidavit. Instead, Mr. Crystal opines that Rules 1.7

     and 8.4 could be implicated, but Insurance Defendants present no argument on those

     rules in their motion. Therefore, the court is unconvinced that Whitley has violated Rule

     1.11 or any other Rule of Professional Conduct.

            The Insurance Defendants also rely upon Kronberg v. LaRouche, in which the

     court disqualified the plaintiff’s counsel using Rule 1.11 of Virginia’s Rules of

     Professional Conduct, which is nearly identical to South Carolina’s Rule 1.11. 2010 WL

     1443934 (E.D. Va. Apr. 9, 2010). However, there is a glaring difference between



                                                  6
2:18-cv-00151-DCN       Date Filed 08/13/20      Entry Number 157         Page 7 of 10




     Kronberg and the instance case—the plaintiff’s counsel in Kronberg was a former

     Assistant United States Attorney. Therefore, he was clearly a “public officer or

     employee,” meaning Rule 1.11 applied. Here, Whitley never has been a “public officer

     or employee”; therefore, Kronberg is not analogous to this case.

            Absent a violation of the Rules of Professional Conduct, the court finds that there

     is no basis to disqualify Whitley. Insurance Defendants remain insistent that Whitley was

     exposed to confidential information during the State Grand Jury proceedings and now

     could use that information against Insurance Defendants. They cite to the State Grand

     Jury indictment, which refers to an unnamed vendor whom the District overpaid and an

     unnamed employee of the vendor who sent the refund directly to Thomas. They then cite

     to the District’s amended complaint, which alleges “upon information and belief” that the

     unnamed vendor was defendant Knauff Insurance Agency (“Knauff”)2 and the unnamed

     employee was Pokorney. The Insurance Defendants explain that at the time of the

     allegations, the State had made no public statements regarding the identity of the vendor

     or employee, and that the District’s records were insufficient for the District to determine

     that Knauff and Pokorney were the vendor and employee. As such, the Insurance

     Defendants conclude, the only way the District could know that the unnamed vendor and

     employee referenced in the State Grand Jury indictment were Knauff and Pokorney was

     from Whitley’s participation in the State Grand Jury proceedings. Insurance Defendants

     also point to a statement made by Whitley’s co-counsel at a status conference before

     Judge Benjamin when he explained that he and Whitley “have a Chinese wall set up

     between what [Whitley] did or didn’t do in grand jury.” ECF No. 146-1 at 4. Insurance



            2
                Knauff was acquired by HUB.
                                                  7
2:18-cv-00151-DCN       Date Filed 08/13/20       Entry Number 157         Page 8 of 10




     Defendants claim that “the very idea of a Chinese wall in this circumstance is

     preposterous, and only confirms why Mr. Whitley’s disqualification is necessary”

     because Whitley cannot create a Chinese wall in his mind to ensure that he doesn’t use

     any State Grand Jury confidential information in this action. Id. However, Insurance

     Defendants have still failed to show how any of this violates any ethical rule. See

     Shaffer, 966 F.2d at 146 (requiring a disqualification order to be “predicated upon a

     proper application of applicable ethical principles”). As the District points out, the

     Insurance Defendants cite to no case in which a private attorney has been disqualified for

     his involvement in a State Grand Jury investigation and then subsequently filing a civil

     suit based on the same events covered by the investigation.

            More importantly, these arguments completely overlook Judge Benjamin’s

     finding that Whitley did not violate the Disclosure Order. That order required Whitley to

     “keep secret and secure any State Grand Jury material which is disclosed to” him and

     prohibited him “from using State Grand Jury material for any reason or purpose other

     than assisting attorneys, investigators, and staff of the State Grand Jury section of the

     Attorney General’s Office and their retained expert in this State Grand Jury

     investigation.” ECF No. 127-1 at 2. A finding that Whitley did not violate the

     Disclosure Order means that Judge Benjamin was convinced that Whitley did not use any

     State Grand Jury Information improperly, and the Insurance Defendants’ whole basis for

     seeking disqualification is out of concern that Whitley has or will use State Grand Jury

     information improperly. Therefore, Insurance Defendants’ allegations that Whitley used

     information from the State Grand Jury proceedings, in violation of the Disclosure Order,

     directly contradict Judge Benjamin’s findings.



                                                   8
2:18-cv-00151-DCN       Date Filed 08/13/20       Entry Number 157         Page 9 of 10




            Finally, in an attempt to explain why disqualification is warranted despite Judge

     Benjamin’s finding that Whitley did not violate the Disclosure Order, Insurance

     Defendants note that Judge Benjamin explicitly expressed no view on whether Whitley

     should be disqualified and that her order confirms that Whitley received confidential

     grand jury information because she ordered the transcripts of the hearings to be sealed.

     Judge Benjamin did not express a view on disqualification because she found that she did

     not have jurisdiction to make such a finding. Moreover, the transcripts could be kept

     confidential for a bevy of reasons, the most obvious and likely one being that State Grand

     Jury proceedings are confidential. Therefore, the court is unconvinced by these

     arguments.

            At the hearing on the motion, counsel for the Insurance Defendants suggested that

     a dangerous precedent will be set if the court declines to disqualify Whitley because

     private attorneys will line up to aid in State Grand Jury investigations in order to obtain

     confidential information for use in their civil suits. The likelihood of this hypothetical is

     so remote that it borders on being ludicrous. The court trusts that Assistant Attorney

     Generals are mindful when they ask a South Carolina Circuit Judge for an order of

     disclosure, and the court has no reason to doubt the presiding judge’s ability to ensure

     this type of misuse does not occur. The court declines to put such little faith in the South

     Carolina bar and its attorneys’ adherence to court orders.

            C. Limited Discovery

            Finally, in the alternative, the Insurance Defendants request that the court permit

     limited discovery to ascertain: (1) whether State Grand Jury documents, witness

     testimony and interviews, and information was told or provided to Whitley; (2) whether



                                                   9
2:18-cv-00151-DCN      Date Filed 08/13/20      Entry Number 157         Page 10 of 10




     Whitley shared State Grand Jury information with his co-counsel; and (3) whether

     Whitley shared State Grand Jury information with anyone else. In response, the District

     argues that limited discovery is not warranted and that the Insurance Defendants’ request

     is just another delaying tactic. The court denies this request. These were the issues on

     which Judge Benjamin heard testimony and asked questions at the two-day hearing,

     which included 23 single-spaced pages of questions on these topics that were submitted

     by the Insurance Defendants and asked by Judge Benjamin. It appears that Insurance

     Defendants now want to relitigate that issue before this court, which is uncalled for.

                                       IV. CONCLUSION

            For the reasons set forth above, the court denies the motion to disqualify.

            AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

     August 13, 2020
     Charleston, South Carolina




                                                 10
